       Case 3:21-cv-00034-DPM Document 22 Filed 07/20/21 Page 1 of 1



                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

JOHNI DANIELLE SMULLINS/CRAFT                                   PLAINTIFF
ADC #754547

V.                     No. 3:21-cv-34-DPM-JTR

KEITH BOWERS, Jail Administrator,
Craighead County Detention Center, and
CRAIGHEAD COUNTY DETENTION CENTER                        DEFENDANTS

                                 ORDER
     Smullins/Craft's motion for clarification, Doc. 21, is granted.
The Prison Litigation Reform Act requires that all prisoners who file a
lawsuit in forma pauperis make monthly installment payments from
their prisoner account. 28 U.S.C. § 1915(b). It doesn't allow the Court
to defer payment; and a prisoner must pay the filing fee even if the
lawsuit is later dismissed. The embedded request to defer payment
until release is therefore denied.
     So Ordered.


                                       D.P. Marshall Jr.
                                       United States District Judge

                                           'J..C, ~     ;;).OJ-.(
